Citation Nr: 0606167	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-43 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to increased initial rating for diabetes 
mellitus, now rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1971 and from September 1974 to September 1977. 
This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that granted service connection for 
diabetes mellitus with a 20 percent evaluation.  The veteran 
requested a hearing before the Board but withdrew his request 
in October 2005. 


FINDING OF FACT

The veteran's service connected diabetes mellitus requires 
the use of insulin or oral hypoglycemic agent and restricted 
diet, but does not require regulation of activities.


CONCLUSION OF LAW

The criteria for an increased initial rating for diabetes 
mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.119 Diagnostic Code (DC) 7913 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in May 2004 and June 
2004; a rating decision in March 2004; a statement of the 
case in September 2004; and a supplemental statement of the 
case in December 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

Service connection and a 20 percent rating for diabetes 
mellitus have been in effect since August 2003.  The veteran 
seeks a higher initial rating. 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities. 
VA must take into account the veteran's entire medical 
history and circumstances.
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).   Since the veteran timely appealed the rating 
initially assigned for his disability, the Board must 
consider entitlement to "staged" ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999). 

A disability rating of 20 percent is warranted when treatment 
for diabetes mellitus requires insulin and restricted diet, 
or oral hypoglycemic agent and restricted diet.  A disability 
rating of 40 percent is warranted when treatment for the 
disease requires insulin, restricted diet, and regulation of 
activities.  A disability rating of 60 percent is warranted 
when treatment for the disease requires insulin, restricted 
diet, regulation of activities and the patient experiences 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  38 C.F.R. § 
4.119 Diagnostic Code (DC) 7913 (2005).

Private medical records showed a diagnosis of diabetes 
mellitus and treatment with an oral hypoglycemic agent since 
January 2003.  In June 2003, the attending physician added 
insulin to the treatment regimen.  In an April 2004 
statement, the attending physician stated that the veteran 
was "...on a strict dietary modification as well as strict 
monitoring of his physical activities to help maintain a 
stable and safe blood sugar level."  The physician did not 
describe the nature or level of intensity of the activities.  
However, in a statement in May 2004, the veteran further 
explained that he was instructed to exercise two to three 
times per week.

On VA examination in May 2004, the examiner confirmed a 
diagnosis of diabetes mellitus and the requirements for 
insulin and dietary restrictions.  He noted that the veteran 
has not required hospitalization for ketoacidosis or 
hypoglycemia but that the veteran reported polyuria and 
polydipsia.  He also noted that the veteran worked twelve 
hour shifts as a boiler operator and exercised by lifting 
weights and running/walking twice a week.  The examiner 
concluded that diabetes mellitus was controlled and that 
there was no requirement for regulation of activities.  

Under DC 7913, "regulation of activities" is described as 
"avoidance of strenuous occupational and recreational 
activities."  In this case, the veteran must exercise as 
part of the regimen to control his disease.  However, 
exercise is not within the meaning of regulated activities. 
There is no evidence otherwise of any mandatory avoidance of 
strenuous occupational and recreational activities (i.e., 
regulation of activities) as required under DC 7913.  
38 C.F.R. § 4.119.

The weight of the credible evidence demonstrates that the 
veteran's current symptoms of diabetes mellitus warrant no 
more than the 20 percent rating that has been in effect at 
all times since the effective date of service connection.  As 
the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased initial rating for diabetes 
mellitus is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


